OdliN, Judge,
delivered tbe following opinion:
On March 21, 1924, there was filed in tbe office of tbe clerk of this court a motion by tbe counsel for tbe accused, Juan T. Puig, asking this court to transfer this case to tbe municipal court for tbe judicial district of Manatí, Porto Bico, because tbe alleged offense is charged to have been committed within tbe jurisdiction of said municipal court; and also because it *338appears from tbe records of tbe United States commissioner that all witnesses for the government reside witbin tbe limits of tbe jurisdiction of said Manati court; likewise tbe defendant bimself; likewise tbe witnesses whom be proposes to call at tbe trial of tbe case, and by reason thereof tbe defendant can bave a more speedy trial, due to tbe large number of criminal cases pending before tbis court, also by reason of tbe fact that in tbe said municipal court beld at hlanati tbe presiding judge thereof bolds trials of criminal cases each working day.
It was tbe custom of tbis court to transfer cases of misdemeanor, involving violations of tbe national prohibitory law, to tbe proper municipal courts in tbe Island of Porto Rico, when such transfer was asked for by tbe defendant and consented to by tbe United States district attorney. Tbis court is of tbe opinion that such transfer was not only wise but entirely legal, inasmuch as tbe offense being a misdemeanor and tbe transfer of tbe case being asked for by tbe defendant, tbe latter would be estopped to deny jurisdiction of tbe municipal court to bear tbe case. Recently, however, an opinion has been rendered by tbe department of justice at Washington to tbe effect that such transfer was improper, because not specifically provided for by tbe act of Congress. I am also advised that tbe Hon. Charles E. Foote, judge of tbe Insular district court of San Juan, § 1, has recently beld that such power of transfer did not exist in a case which was sent by tbe judge of tbis court to tbe municipal court of San Juan and there tried, resulting in a conviction and tbe defendant carried tbe case in appeal to tbe said Insular district court.
In view of these facts, and in view of tbe fact that tbe United States district attorney for Porto Rico has been directed by tbe, *339attorney general of the United States no longer to give consent to sncb transfers, I feel obliged to deny it. Personally I would much prefer to transfer this case. I think it is not only fair to the defendant, but wise for the United States if such transfer could be made. The expenses of the trial would be much reduced. Money would be saved, not only for the defendant if he is guilty, but for the United States if he is not guilty. However, in view of the ruling by the Department 'of Justice at Washington, and in view of the decision by the Hon. Charles P. Poote, I feel that I ought not to grant this transfer, and for those reasons the same is denied.
To this ruling counsel for Juan T. Puig excepts.
Done and Ordered in open court this 22d day of March, 1924, at San Juan, Porto Pico.